DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 10/20/2021 are accepted.
Acknowledgements
This office action is in response to the reply submitted on 10/20/2021.
In the reply, the applicant amended claims 1, 4, 8-11, 14, 16-19, 22, 26-28, 31, and 33-35; cancelled claims 3, 13, 21, and 30; and added claims 36-39
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 3,345,986).
Regarding claim 1, Roberts et al. discloses an infusion device (Fig. 1-4) comprising: a hollow needle (“needle 30” of Fig. 1) having a distal, pointing end (see Fig. 1 illustrating needle having a distal, pointing end which is opposite the end which is adjacent “front member 22”) configured to puncture a 
Regarding claim 2, Roberts et al. discloses the infusion device of claim 1 and further discloses wherein said tissue mass is a fibroid (see the paragraph above regarding claim 1 and note how the tissue mass is merely functionally recited. Examiner, therefore, maintains that the pointed end of the hollow needle is entirely capable of puncturing a fibroid of a visceral organ in the same manner that the pointed 
Regarding claim 36, Roberts et al. discloses the infusion device of claim 1 and further disclose wherein said tube (22) further comprises the “rear member 24” of Fig. 1-4 and the tube (22/24) is further configured to connect to, and further comprises, a longitudinal hollow cylindrical shaft (“plunger 40” of Fig. 1-4, see Fig. 4 illustrating how cylindrical shaft is hollow and how the tube is connected to and comprises the hollow cylindrical shaft), where a distal end (see Fig. 4 illustrating how the shaft comprises a distal end which is connected to the tube) of the shaft (40) is connected to a proximal end (see Fig. 4 illustrating how the tube comprises a proximal end which is connected to the shaft) of said tube (22/24, see Fig. 4 illustrating how the distal end of the shaft is connected to the proximal end of the tube), and where the shaft (40) is structured to receive a solution for infusion into said tissue mass (see Fig. 3-4 illustrating how the cylindrical shaft comprises “passageways 56 and 58” and see Col. 4, lines 41-51 indicating how, “fluid can flow from the tubing 54 through passageways 56 and 58, bore 38, passageway 28 and through needle 30”) and is structured to deliver said solution to the lumen (28) of the tube (22/24) for infusion through the lumen (28) of the tube (22/24) and the hollow needle (30) into said tissue mass (see Col. 4, lines 41-51 indicating how, “fluid can flow from the tubing 54 through passageways 56 and 58, bore 38, passageway 28 and through needle 30”).
Regarding claim 37, Roberts et al. discloses the infusion device of claim 1 and further discloses wherein the lumen (28) of the tube (22/24) has a diameter smaller than the tube (20, see Fig. 4 illustrating how the lumen of the tube has a diameter which is smaller than the diameter of the external surface of the tube, the difference is diameters being equal to twice the thickness of the wall which forms the tube).
Regarding claim 38, Roberts et al. discloses the infusion device of claim 1 and further discloses wherein the lumen (28) of the tube (22) is continuous along a longitudinal axis of the infusion device 
Regarding claim 39, Roberts et al. discloses the infusion device of claim 4 and further discloses wherein the detachable shaft (40)  and the tube (22/24) is configured to allow the solution to flow only into the lumen (28) of the tube (22/24, see Col. 3, lines 29-43 and Fig. 3-4 illustrating how “ring portion 46” is provided on the shaft and contacts the inner surface of the tube in order to prevent the solution from flowing between the two surface such that solution is only allowed to flow into the lumen of the tube). 
Regarding claim 4, Roberts et al. discloses the infusion device of claim 36 and further discloses wherein said shaft (40) is detachably connected to said tube (22/24, see Fig. 3-4 illustrating how the shaft is slidably disposed within the tube and note how the shaft is, therefore, also slidably detachable from the tube). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,345,986) in view of Kafiluddi et al. (US 2016/0175003).
Regarding claim 5, Roberts et al. discloses the infusion device of claim 4. Roberts et al. does not, however, disclose wherein said shaft and said tube are threaded to receive each other.
In the same field of endeavor, Kafiluddi et al. teaches an infusion device (see [0075], lines 1-9), comprising: a hollow needle (“outer needle 306” of Fig. 7) having a distal needle tip (“distal needle tip 308” of Fig. 7); a tube (“rotatable outer member 326” of Fig. 7) at an opposite side of said distal needle tip (308, see Fig. 7 illustrating how the tube is disposed at an opposite side of the distal needle tip); a longitudinal cylindrical shaft (“proximal needle hub 332” of Fig. 8) connected to said tube (322, see Fig. 9 illustrating how the shaft is connected to the tube), wherein said shaft (332) is detachably connected to said tube (322, see [0094] indicating how the shaft is detachably connected to the tube due to “helical ridges 334” of the shaft and “screw thread” within the tube) and wherein said shaft (332) and said tube (322) are threaded to receive each other (see [0094] indicating how the shaft and the tube are threaded to receive each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft and the tube of Roberts et al. such that the shaft and the tube are threaded to receive each other as taught by Kafiluddi et al. Such a modification would be advantageous because complimentary threading allows the shaft to be secured to the tube at various positions (see [0078], lines 15-24 of Kafiluddi et al.). Furthermore, Roberts et al. teaches that it is beneficial to lock the shaft to the tube in order to prevent unwanted longitudinal movement of the shaft (see Col. 4, lines 52-57).
Regarding claim 10, .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,345,986) in view of Kafiluddi et al. (US 2016/0175003) as applied above to claim 5, and further in view of Pingleton et al. (US 2005/0107816).
Regarding claim 6, Roberts et al. in view of Kafiluddi et al. teaches the infusion device of claim 5. Neither Roberts et al. nor Kafiluddi et al., however, teach wherein said shaft is metallic. 
Pingleton et al. teaches an access device (“trocar system 10” of Fig. 1) having a shaft (“shaft 21” of Fig. 1) wherein the shaft is a metallic shaft (see [0046], lines 8-13, indicating how, “In a preferred embodiment, the obturator shaft 21 and handle are made of a reusable material, such as a metal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Roberts et al. in view of Kafiluddi et al. such that the shaft is a metallic shaft as taught by Pingleton et al. Such a modification would be advantageous because it would permit reuse of the shaft and facilitates re-sterilization (see [0046], lines 8-13 of Pingleton et al.). Finally, Roberts et al. teaches that the shaft may be made of a resilient plastic (see Col. 3, lines 23-25 of Roberts et al.) and Pingleton et al. teaches that shafts may be made either of plastic or metal (see [0046], lines 8-13 of Pingleton et al.). 
Regarding claim 7, . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,345,986) in view of Kiehne et al. (US 2004/0138619).
Regarding claim 8, Roberts et al. discloses the infusion device of claim 1. Roberts et al. does not, however, disclose wherein said tube is 1 cm long and the lumen of the tube is 0.2 cm.
Kiehne et al. teaches a device (Fig. 1-11) comprising: a hollow needle (“cannula need 38” of Fig. 3) having a pointing end (see Fig. 3 illustrating how the needle comprises a pointing end) and a tube (“outer body member 11” of Fig. 5-7) at an opposite side of said pointing end (see Fig. 5 illustrating how the tube is attached to the needle at an opposite side of the pointing end) and having a lumen (see Fig. 5-7 illustrating how the tube is cylindrical in shape and comprises a hollow lumen). Finally, Kiehne et al. teaches that the tube may comprise any suitable length and diameter (see [0049], lines 1-3 indicating how, “Outer body member 11 comprises an elongate hollow plastic tube which can have any suitable length and diameter”).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Roberts et al. such that the tube is 1 cm long and the lumen of the tube is 0.2 cm in diameter as taught by Kiehne et al. Such a modification would be advantageous because it would enable to the device of Roberts et al. to comprise dimensions which are suitable for a given application (see [0049], lines 1-3 of Kiehne et al.). Finally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144304(IV)). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,345,986) in view of Gray (US 7,077,826).
Regarding claim 9, 
Gray teaches an infusion device (see Fig. 1-2) comprising: a hollow needle (“needle 105” of Fig. 1) having a distal, pointing end (see Fig. 1 illustrating how the needle comprises a distal, pointing end which is opposite to “hub 105H”). Gray further teaches wherein said hollow needle can have any length (see Col. 62, lines 5-9 indicating how, “The needle can have any length”) including 2.54 cm (see Col. 62, lines 5-9 indicating how, “The needle can have any length, i.e., 1/2, inch 5/8 inch, 3/8 inch, 1 inch, 11/2 inch, etc” and further note how 1 inch in length is the equivalent to 2.54 cm in length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the infusion device of Roberts et al. such that the hollow needle is 2.5 cm long as is taught by Gray. One of ordinary skill in the art would be motivated to make such a motivation because Gray teaches that the length of the needle of an infusion device can be any suitable length (see Col. 62, lines 5-9 of Gray). Finally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144304(IV)).
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,345,986) in view of McIntyre (US 2006/0213526) and Saied et al. (US 6,312,412).
Regarding claim 11, Roberts et al. discloses a method for infusion of a solution (see Col. 4, lines 14-51) into an organ (vein, see Col. 4, lines 30-34), including the steps of: puncturing said organ (see Col. 4, lines 30-34 indicating how, “the needle 30 is inserted into the vein of the recipient of the intravenous infusion”) by a distal, pointing end (see Fig. 1 illustrating needle having a distal, pointing end which is opposite the end which is adjacent “front member 22”) of a hollow needle (“needle 30” of Fig. 1), the hollow needle (30) having a tube (“front member 22” of Fig. 1-4) located at, and communicating with, a proximal end (see Fig. 1 illustrating how the needle comprises a proximal end which is coupled to the tube) of said hollow needle (30, see Fig. 1 illustrating how the tube is located at and coupled to the proximal end of the hollow needle), opposite said pointing end (see Fig. 1 illustrating how the proximal 
McIntyre teaches a method for infusion of a solution into a tissue mass (“fibroid 116” of Fig. 1) of a visceral organ (“uterus 90” of Fig. 1) including the steps of: puncturing said visceral organ (90) by a pointing end (see Fig. 1 illustrating how the organ has been punctured by a pointing end of a hollow “injection needle 120”) of a hollow needle (“injection needle 120” of Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Roberts et al. such that the solution is infused into a tissue mass of a visceral organ via puncturing of said visceral organ by the distal, pointing end of the hollow needle as taught by McIntyre. Such a modification would be advantageous because it enables the method of Roberts et al. to be used in procedures for treating uterine fibroids such as myomectomies and myolysis (see [0002], lines 6-11 of McIntyre).
Neither Roberts et al. nor McIntyre, however, teach a method including the steps of withdrawing and repositioning said hollow needle when blood is observed in said lumen of the tube; and infusing said solution into said tissue mass without directly infusing into said blood vessel via said lumen of the tube and said hollow needle when blood is not observed in said lumen of the tube after puncturing said tissue mass by said hollow needle.
Saied et al., however, teaches a method of infusion of a solution (“medication” of Col. 1, line 16) into a tissue mass of an organ (“muscle layers” of Col. 1, lines 17-18), including the steps of: puncturing said organ (see Col. 1, lines 19-21 indicating how, “long needle penetrates deeply through the layers of skin as well as many layers of muscles”); and withdrawing and repositioning the needle when blood is observed in a syringe (see Col. 1, lines 25-27 indicating how, “If blood is drawn up into the syringe, then the tip of the needle has entered a blood vessel, and the needle must be repositioned”); and infusing said solution (“medication” of Col. 1, line 16) into said tissues mass (“muscle layers” of Col. 1, lines 17-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Roberts et al. in view of McIntyre such that the method further comprises the steps of withdrawing and repositioning said hollow needle when blood is observed in said lumen of the tube; and infusing said solution into said tissue mass without directly infusing into said blood vessel via said lumen of the tube and said hollow needle when blood is not observed in said lumen of the tube after puncturing said tissue mass by said hollow needle as taught by Saied et al. Such a modification would be advantageous because adverse effects may occur when certain medications are injected intravascular rather than the target location (see Col. 1, lines 25-30).
The method of Roberts et al. in view of McIntyre and Saied et al. is hereinafter referred to as Roberts, McIntyre, and Saied.
Regarding claim 12, Roberts, McIntyre, and Saied teaches the method of claim 11 and further teaches the method including the step of infusing said solution into said tissue mass by infusing said solution into a fibroid (“fibroid 116” of Fig. 1 of McIntryre).
Regarding claim 14, Roberts, McIntyre, and Saied teaches the method of claim 11. Roberts et al. further teaches wherein the tube (22) further comprises the “rear member 24” of Fig. 1-4 and the tube (22/24) is further configured to connect to a longitudinal hollow cylindrical shaft (“plunger 40” of Fig. 1-4, see Fig. 4 illustrating how cylindrical shaft is hollow and how the tube is connected to and comprises the hollow cylindrical shaft), where a distal end (see Fig. 4 illustrating how the shaft comprises a distal end which is connected to the tube) of the shaft (40) is connected to a proximal end (see Fig. 4 illustrating how the tube comprises a proximal end which is connected to the shaft) of said tube (22/24, see Fig. 4 illustrating how the distal end of the shaft is connected to the proximal end of the tube), and .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,345,986) in view of McIntyre (US 2006/0213526), Saied et al. (US 6,312,412) and Kafiluddi et al. (US 2016/0175003).
Regarding claim 15, Roberts, McIntyre, and Saied teaches the method of claim 14. Neither Roberts et al., McIntyre, nor Saied et al. teach the method including the step of infusing said solution into said tissue mass by said shaft receiving said tube with both having threads. 
In the same field of endeavor, Kafiluddi et al. teaches an infusion device (see [0075], lines 1-9), comprising: a hollow needle (“outer needle 306” of Fig. 7) having a distal needle tip (“distal needle tip 308” of Fig. 7); a tube (“rotatable outer member 326” of Fig. 7) at an opposite side of said distal needle tip (308, see Fig. 7 illustrating how the tube is disposed at an opposite side of the distal needle tip); a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Roberts, McIntyre, and Saied such that the shaft and the tube are threaded to receive each other as taught by Kafiluddi et al. Such a modification would provide the method with the step of infusing said solution into said tissue mass by said shaft receiving said tube with both having threads. Such a modification would be advantageous because complimentary threading allows the shaft to be secured to the tube at various positions (see [0078], lines 15-24 of Kafiluddi et al.). Furthermore, Roberts et al. teaches that it is beneficial to lock the shaft to the tube in order to prevent unwanted longitudinal movement of the shaft (see Col. 4, lines 52-57).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,345,986) in view of McIntyre (US 2006/0213526), Saied et al. (US 6,312,412) and Morrison et al. (US 5,364,374).
Regarding claim 16, Roberts, McIntyre, and Saied teaches the method of claim 11. Roberts et al. further teaches the method including the step of infusing solution by a tubing connection (“tubing connection 54” of Fig. 1) having said solution (see Col. 4, lines 45-51) and said tubing (54) is received by a hub (“flanged end 42” of Fig. 1, see Fig. 1 illustrating how tubing is received by the hub) of said shaft (40) on opposite side of said shaft (40) connected with said tube (22, see Fig. 1 illustrating how tubing connection is received by the shaft on a side which is opposite the side of the shaft that is connected to the tube). Neither Roberts et al., McIntyre, nor Saied et al. teach the method including the step of 
Morrison et al. teaches a method for infusion whereby a tubing connection (“tubing 13” of Fig. 1) is connected to a plunger-type syringe (“syringe 11” of Fig. 1) at one end and attached to a needle at another, opposing end (“microneedle 14” of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubing connection of Roberts et al. such that the tubing connection is further connected to a syringe as taught by Morrison et al. Such a modification would provide a method comprising the step of infusing said solution into said tissue mass by a syringe having said solution and said syringe is received by a hub of said shaft on opposite side of said shaft connected with said tube. Such a medication would be advantageous because the syringe may provide a reservoir of the infusion solution (see Col. 4, lines 30-39 of Morrison et al.). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,345,986) in view of McIntyre (US 2006/0213526), Saied et al. (US 6,312,412) and Kiehne et al. (US 2004/0138619).
Regarding claim 17, Roberts, McIntyre, and Saied teaches the method of claim 11 and further discloses the method including the step of observing blood in said lumen (28) of the tube (22, see Col. 3, lines 1-4 indicating how “front member 22” is comprised by “outer housing 20” and see Col. 4, lines 36-41 indicating how, “outer housing 20 being preferably made of a transparent or semitransparent material the attendant can readily determine by the presence or absence of blood the bore of the syringe whether the vein has been properly entered”). Neither Roberts et al., McIntyre, nor Saied et al. teach wherein the tube is 1 cm long and the lumen of the tube is 0.2 cm diameter. 
Kiehne et al. teaches a device (Fig. 1-11) comprising: a hollow needle (“cannula need 38” of Fig. 3) having a pointing end (see Fig. 3 illustrating how the needle comprises a pointing end) and a tube 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Roberts et al. such that the tube is 1 cm long  and the lumen of the tube is 0.2 cm diameter as taught by Kiehne et al. Such a modification would provide the method with a step of observing blood in said tube substantially 1 cm long along with a hollow central cylinder of substantially 0.2 cm diameter. Such a modification would be advantageous because it would enable to the method of Roberts, McIntyre, and Saied to be suitable for a given application (see [0049], lines 1-3 of Kiehne et al.). Finally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144304(IV)). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,345,986) in view of McIntyre (US 2006/0213526), Saied et al. (US 6,312,412), Kiehne et al. (US 2004/0138619) and Gray (US 7,077,826).
Regarding claim 18, Roberts, McIntyre, and Saied in view of Kiehne et al. teaches the method of claim 17. Neither Roberts et al., McIntyre, Saied et al., nor Kiehne et al. teach the method including the step of puncturing said tissue mass by said pointing end of said hollow needle substantially 2.5 cm long.
Gray teaches an infusion device (see Fig. 1-2) comprising: a hollow needle (“needle 105” of Fig. 1) having a distal, pointing end (see Fig. 1 illustrating how the needle comprises a distal, pointing end which is opposite to “hub 105H”). Gray further teaches wherein said hollow needle can have any length 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Roberts, McIntyre, and Saied in view of Kiehne et al. such that the hollow needle is 2.5 cm long as is taught by Gray. One of ordinary skill in the art would be motivated to make such a motivation because Gray teaches that the length of the needle of an infusion device can be any suitable length (see Col. 62, lines 5-9 of Gray). Finally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144304(IV)).
Response to Arguments
Rejections under USC § 102 & 103
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
In pages 12 and 13, Applicant asserts that Robert fails to disclose “a tube (or outer housing) of a device includes a lumen therein, like in the claimed invention, where the tube is continuous with the lumen of the hollow needle and both the tube and the lumen within the tube is transparent and configured so that a user can observe blood within the lumen of the tube.” The Examiner, however, maintains that this limitation is indeed anticipated by Roberts et al. Specifically, the tube (22) of Roberts does indeed include a lumen (28) therein, this lumen is visible in Figures 1 and 4. Furthermore, the lumen is continuous with the lumen of the hollow needle as illustrated in Figure 1 which shows the lumen of the tube opening to and being in fluid communication with the lumen of the needle. Indeed, the lumen of the tube must be continuous with the lumen of the needle (30) in order to facilitate the formation of the fluid passageway described in Col. 4, lines 41-51. Finally, Roberts discloses that the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783